Case: 12-20784             Document: 00512430369   Page: 1   Date Filed: 11/05/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                          No. 12-20784
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
In the Matter of: HERITAGE ORGANIZATION, L.L.C.,                        November 5, 2013
                                                                          Lyle W. Cayce
                                                   Debtor                      Clerk

------------------------------

GARY KORNMAN,

                                                   Appellant

v.

DENNIS S. FAULKNER,

                                                   Appellee


                      Appeal from the United States District Court
                           for the Southern District of Texas
                                 USDC No. 4:12-CV-449


                                        Consolidated With
                                          No. 13-10471

In the Matter of: HERITAGE ORGANIZATION, L.L.C.,

                                                   Debtor

-----------------------

GARY M. KORNMAN; STEADFAST INVESTMENTS, L.P.;
GMK FAMILY HOLDINGS, L.L.C.; STEADFAST, L.P.;
STRATEGIC LEASING, L.P.;
EXECUTIVE AIRCRAFT MANAGEMENT, L.L.C.;
     Case: 12-20784      Document: 00512430369         Page: 2    Date Filed: 11/05/2013



                       No. 12-20784 cons. with No. 13-10471
TIKCHIK INVESTMENTS PARTNERSHIP, L.P.;
EXECUTIVE AIR CREWS, L.L.C.;
FINANCIAL MARKETING SERVICES, INCORPORATED;
HERITAGE PROPERTIES, L.L.C.;
HERITAGE ORGANIZATION AGENCY, INCORPORATED;
VALIANT LEASING, L.L.C.; VEHICLE LEASING, L.L.C.,

                                                 Appellants

v.

DENNIS FAULKNER,
Trustee of the Heritage Creditors Trust,

                                                 Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No: 3:12-CV-1574


Before JOLLY, JONES, and BARKSDALE, Circuit Judges.
PER CURIAM: *
       The court has carefully considered these appeals in light of the oral
arguments, briefs, and pertinent portions of the record. Having done so, we
find no reversible error of law or fact and no jurisdictional deficiencies.
Consequently, all orders and judgments before us are AFFIRMED. See 5th
Cir. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4
                                             2